


Exhibit 10.21

 

This CONSULTING AGREEMENT, dated as of December 21, 2005 (this “Agreement”), is
entered into by and among CCMG Holdings, Inc., a Delaware corporation (the
“Company”), The Hertz Corporation, a Delaware corporation (“Hertz”), and Merrill
Lynch Global Partners, Inc., a Delaware corporation (“Manager”).

 

W I T N E S S E T H:

 

WHEREAS,  Clayton, Dubilier & Rice, Inc. (“CD&R”), Carlyle Investment
Management, L.L.C. and Manager (collectively, the “Sponsors”) organized the
Company in connection with the acquisition of all of the outstanding shares of
capital stock of Hertz (the “Acquisition”) pursuant to a certain Stock Purchase
Agreement, dated as of September 12, 2005 (as the same may be amended from time
to time in accordance with its terms and the Stockholders Agreement (as defined
below), the “Acquisition Agreement”), by and among the Company, Ford Holdings
LLC, a Delaware limited liability company (“Holdings”), and for purposes of only
the provisions noted on the signature page thereto, Ford Motor Company, a
Delaware corporation (“Ford”).

 

WHEREAS, the Company, Clayton, Dubilier & Rice Fund VII, L.P., Carlyle Partners
IV, L.P., ML Global Private Equity Fund, L.P. (the “Fund”), Merrill Lynch
Ventures L.P. 2001, and certain other parties have entered into a Stockholders
Agreement, dated as of December 21, 2005 (as the same may be amended from time
to time in accordance with its terms, the “Stockholders Agreement”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, Hertz, Manager, the Fund and certain other parties are entering into an
Indemnification Agreement, dated as of the date hereof (as the same may be
amended from time to time in accordance with its terms and the Stockholders
Agreement, the “Indemnification Agreement”);

 

WHEREAS, Manager has performed financial, investment banking, management
advisory and other services for the Company in connection with the Acquisition,
including without limitation assistance in connection with (a) the preparation,
negotiation, execution and delivery of the Acquisition Agreement, (b) the
retention of legal, accounting, insurance, investment banking, financial and
other advisors and consultants in connection with the Acquisition, (c) the
preparation, negotiation, execution and delivery of equity commitment letters,
fee and engagement letters, subscription agreements, registration rights
agreements and agreements, instruments and documents relating to the financing
of the Acquisition and the Company, (d) the preparation and circulation of
information and offering memoranda and other materials in connection with the
financing of the Acquisition and (e) the structuring, implementation and
consummation of the Acquisition (such services collectively, the “Initial
Services”); and

 

WHEREAS, in addition to the Initial Services, the Company desires that it and
its subsidiaries (together, the “Company Group”) receive future financial,
investment

 

--------------------------------------------------------------------------------


 

banking, management advisory and other services from Manager, and Manager
desires to provide such services to the members of the Company Group;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 


1.             ENGAGEMENT. THE COMPANY HEREBY CONFIRMS THAT MANAGER HAS
PERFORMED THE INITIAL SERVICES AS A CONSULTANT TO THE COMPANY. THE COMPANY
HEREBY ENGAGES MANAGER (ON BEHALF OF ITSELF AND THE OTHER MEMBERS OF THE COMPANY
GROUP) AS A CONSULTANT, AND MANAGER HEREBY AGREES TO PROVIDE CONSULTING SERVICES
(AS DEFINED BELOW) AND TRANSACTION SERVICES (AS DEFINED BELOW) TO THE COMPANY
AND THE OTHER MEMBERS OF THE COMPANY GROUP ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH BELOW.

 


2.             SCOPE OF FUTURE SERVICES.

 


(A)           CONSULTING SERVICES. MANAGER HEREBY AGREES, DURING THE TERM OF
THIS AGREEMENT, TO PROVIDE THE MEMBERS OF THE COMPANY GROUP WITH SUCH FINANCIAL,
INVESTMENT BANKING, MANAGEMENT ADVISORY AND OTHER SERVICES IN CONNECTION WITH
THE OPERATIONS OF THE COMPANY AS MAY REASONABLY BE REQUESTED FROM TIME TO TIME
BY THE BOARD OF DIRECTORS OF THE COMPANY (COLLECTIVELY, THE “CONSULTING
SERVICES”), INCLUDING ASSISTANCE (I) DEVELOPING AND IMPLEMENTING CORPORATE AND
BUSINESS STRATEGY AND PLANNING FOR THE COMPANY GROUP, INCLUDING PLANS AND
PROGRAMS FOR IMPROVING OPERATING, MARKETING AND FINANCIAL PERFORMANCE, (II)
RECRUITING KEY MANAGEMENT EMPLOYEES, (III) ESTABLISHING AND MAINTAINING BANKING,
LEGAL AND OTHER BUSINESS RELATIONSHIPS, (IV) ARRANGING FUTURE DEBT AND EQUITY
FINANCINGS AND REFINANCINGS FOR CORPORATE PURPOSES AND (V) PROVIDING
PROFESSIONAL EMPLOYEES TO SERVE AS DIRECTORS OR OFFICERS OF THE MEMBERS OF THE
COMPANY GROUP (“MANAGER DESIGNEES”), AS PERMITTED PURSUANT TO THE STOCKHOLDERS
AGREEMENT.

 


(B)           TRANSACTION SERVICES. IN ADDITION TO, AND WITHOUT DUPLICATION OF,
THE INITIAL SERVICES AND THE CONSULTING SERVICES, MANAGER HEREBY AGREES, DURING
THE TERM OF THIS AGREEMENT, TO PROVIDE THE MEMBERS OF THE COMPANY GROUP WITH
FINANCIAL, INVESTMENT BANKING, MANAGEMENT ADVISORY AND OTHER SERVICES AS MAY
REASONABLY BE AGREED FROM TIME TO TIME BY THE COMPANY (WITH UNANIMOUS INVESTOR
APPROVAL (AS DEFINED IN THE STOCKHOLDERS AGREEMENT)) AND MANAGER WITH RESPECT TO
PROPOSED TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, ANY PROPOSED ACQUISITION,
MERGER, FULL OR PARTIAL RECAPITALIZATION, STRUCTURAL REORGANIZATION (INCLUDING
ANY DIVESTITURE OF ONE OR MORE SUBSIDIARIES OR OPERATING DIVISIONS OF ANY MEMBER
OF THE COMPANY GROUP), REORGANIZATION OF THE SHAREHOLDINGS OR OTHER OWNERSHIP
STRUCTURE OF THE COMPANY GROUP, SALES OR DISPOSITIONS OF ASSETS OR EQUITY
INTERESTS OR ANY OTHER SIMILAR TRANSACTION (EACH, A “TRANSACTION”) DIRECTLY OR
INDIRECTLY INVOLVING THE MEMBERS OF THE COMPANY GROUP (COLLECTIVELY, THE
“TRANSACTION SERVICES”).

 

--------------------------------------------------------------------------------


 


3.             COMPENSATION; REIMBURSEMENT OF EXPENSES.

 


(A)           COMPENSATION FOR INITIAL SERVICES. AS COMPENSATION FOR THE INITIAL
SERVICES, IMMEDIATELY FOLLOWING THE LATER OF THE DATE OF THIS AGREEMENT AND THE
DATE OF THE CONSUMMATION OF THE ACQUISITION, THE COMPANY SHALL, OR SHALL CAUSE
ONE OR MORE OF ITS AFFILIATES TO, ON BEHALF OF THE COMPANY GROUP, PAY MANAGER A
FEE OF $25,000,000. FOR PURPOSES OF THIS AGREEMENT, “AFFILIATE” SHALL MEAN, WITH
RESPECT TO ANY PERSON OR ENTITY, ANY OTHER PERSON OR ENTITY DIRECTLY OR
INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH, SUCH PERSON
OR ENTITY

 


(B)           COMPENSATION FOR CONSULTING SERVICES. AS COMPENSATION FOR THE
CONSULTING SERVICES, THE COMPANY SHALL, OR SHALL CAUSE ONE OR MORE OF ITS
AFFILIATES TO, ON BEHALF OF THE COMPANY GROUP (SUBJECT TO THE PROVISIONS OF
SECTION 3(E)), PAY MANAGER A FEE OF $1,000,000 PER YEAR (TOGETHER, THE
“CONSULTING FEE”), ONE QUARTER OF WHICH SHALL BE PAYABLE QUARTERLY IN ADVANCE ON
THE FIRST DAY OF EACH JANUARY, APRIL, JULY AND OCTOBER (EACH, A “CONSULTING
SERVICES PAYMENT DATE”). THE CONSULTING FEE SHALL BEGIN ACCRUING IMMEDIATELY
FOLLOWING THE CONSUMMATION OF THE ACQUISITION, AND THE AMOUNT OF THE CONSULTING
FEE ACCRUED PRIOR TO THE NEXT SUCCEEDING CONSULTING SERVICES PAYMENT DATE SHALL
BE PAYABLE ON SUCH CONSULTING SERVICES PAYMENT DATE, TOGETHER WITH THE REGULAR
INSTALLMENT OF THE CONSULTING FEE PAYABLE ON SUCH CONSULTING SERVICES PAYMENT
DATE. THE CONSULTING FEE MAY BE INCREASED IF (AND ONLY IF) APPROVED BY UNANIMOUS
INVESTOR APPROVAL IN ACCORDANCE WITH THE STOCKHOLDERS AGREEMENT, BUT MAY NOT BE
DECREASED WITHOUT THE PRIOR WRITTEN CONSENT OF MANAGER.

 


(C)           COMPENSATION FOR TRANSACTION SERVICES. AS COMPENSATION FOR THE
TRANSACTION SERVICES, IN CONNECTION WITH EACH TRANSACTION THAT IS CONSUMMATED,
THE COMPANY (WITH UNANIMOUS INVESTOR APPROVAL) MAY, AND MAY CAUSE ONE OR MORE OF
ITS AFFILIATES TO, ON BEHALF OF THE COMPANY GROUP (SUBJECT TO THE PROVISIONS OF
SECTION 3(E)), PAY MANAGER A FEE (A “TRANSACTION FEE”), WHICH MAY BE BASED ON A
PERCENTAGE OF THE TRANSACTION VALUE OF SUCH TRANSACTION IN AN AMOUNT REASONABLY
AGREED BY MANAGER AND THE COMPANY (WITH UNANIMOUS INVESTOR APPROVAL), ON BEHALF
OF ITSELF AND THE MEMBERS OF THE COMPANY GROUP. AS USED HEREIN, “TRANSACTION
VALUE” MEANS THE TOTAL VALUE OF THE APPLICABLE TRANSACTION, INCLUDING, WITHOUT
LIMITATION, THE AGGREGATE AMOUNT OF THE CASH FUNDS AND THE AGGREGATE VALUE OF
THE OTHER SECURITIES OR OBLIGATIONS REQUIRED TO COMPLETE SUCH TRANSACTION
(EXCLUDING ANY FEES PAYABLE PURSUANT TO THIS SECTION 3(C)), INCLUDING ANY
INDEBTEDNESS, GUARANTEES, CAPITAL STOCK OR SIMILAR ITEMS ISSUED OR MADE TO
FACILITATE, AND THE AMOUNT OF ANY REVOLVING CREDIT OR OTHER LIQUIDITY FACILITIES
OR ARRANGEMENTS ESTABLISHED IN CONNECTION WITH, SUCH TRANSACTION OR ASSUMED,
REFINANCED OR LEFT OUTSTANDING IN CONNECTION WITH OR IMMEDIATELY FOLLOWING SUCH
TRANSACTION. FOR PURPOSES OF CALCULATING A TRANSACTION FEE, THE VALUE OF ANY
SECURITIES INCLUDED IN THE TRANSACTION VALUE WILL BE DETERMINED BY THE AVERAGE
OF THE LAST SALES PRICES FOR SUCH SECURITIES ON THE FIVE TRADING DAYS ENDING
FIVE DAYS PRIOR TO THE CONSUMMATION OF THE APPLICABLE TRANSACTION, PROVIDED THAT
IF SUCH SECURITIES DO NOT HAVE AN EXISTING PUBLIC TRADING MARKET, THE VALUE OF
THE SECURITIES SHALL BE THEIR FAIR MARKET VALUE AS MUTUALLY REASONABLY

 

--------------------------------------------------------------------------------


 


AGREED BETWEEN MANAGER AND THE COMPANY (WITH UNANIMOUS INVESTOR APPROVAL), ON
BEHALF OF ITSELF AND THE OTHER MEMBERS OF THE COMPANY GROUP, ON THE DAY PRIOR TO
CONSUMMATION OF SUCH TRANSACTION. FOR THE AVOIDANCE OF DOUBT, NO TRANSACTION FEE
SHALL BE PAYABLE TO MANAGER IN RESPECT OF THE INITIAL SERVICES.

 


(D)           REIMBURSEMENT OF EXPENSES. THE COMPANY SHALL, OR SHALL CAUSE ONE
OR MORE ITS AFFILIATES TO, ON BEHALF OF ITSELF AND THE OTHER MEMBERS OF THE
COMPANY GROUP, (SUBJECT TO THE PROVISIONS OF SECTION 3(E)), REIMBURSE MANAGER
FOR SUCH REASONABLE TRAVEL AND OTHER OUT-OF-POCKET EXPENSES (“EXPENSES”) AS MAY
BE INCURRED BY MANAGER AND ITS SUBSIDIARIES AND AFFILIATES AND ITS AND THEIR
RESPECTIVE EMPLOYEES AND AGENTS IN THE COURSE OR ON ACCOUNT OF RENDERING ANY
SERVICES UNDER THIS AGREEMENT (INCLUDING THE INITIAL SERVICES), INCLUDING BUT
NOT LIMITED TO ANY APPLICABLE FEES AND EXPENSES OF ANY LEGAL, ACCOUNTING OR
OTHER PROFESSIONAL ADVISORS TO MANAGER AND ITS SUBSIDIARIES AND AFFILIATES AND
ANY EXPENSES INCURRED BY ANY MANAGER DESIGNEE IN CONNECTION WITH THE PERFORMANCE
OF HIS OR HER DUTIES TO ANY MEMBER OF THE COMPANY GROUP. MANAGER MAY SUBMIT
MONTHLY EXPENSE STATEMENTS TO THE COMPANY OR ANY OTHER SUCH MEMBER OF THE
COMPANY GROUP, WHICH STATEMENTS SHALL BE PAYABLE WITHIN THIRTY DAYS. NOTHING IN
THIS SECTION 3(D) SHALL LIMIT ANY OBLIGATIONS OF THE COMPANY TO REIMBURSE ANY
COSTS AND EXPENSES TO MANAGER, ITS SUBSIDIARIES OR AFFILIATES UNDER THE
STOCKHOLDERS AGREEMENT.

 


(E)           OBLIGATIONS JOINT AND SEVERAL; PAYMENT OBLIGATIONS FOR CERTAIN
TRANSACTION FEES AND EXPENSES. HERTZ AND THE COMPANY (ON BEHALF OF ITSELF AND
THE OTHER MEMBERS OF THE COMPANY GROUP) HEREBY AGREE THAT THE OBLIGATIONS OF THE
COMPANY UNDER THIS SECTION 3 SHALL BE BORNE JOINTLY AND SEVERALLY BY EACH MEMBER
OF THE COMPANY GROUP.

 


(F)            COORDINATION OF SERVICES. MANAGER ACKNOWLEDGES THAT, CONCURRENTLY
WITH THE EXECUTION OF THIS AGREEMENT, THE COMPANY AND HERTZ ARE ENTERING INTO
SUBSTANTIALLY SIMILAR CONSULTING AGREEMENTS (OTHER THAN THE PROVISION IN THE
CD&R CONSULTING AGREEMENT SEPARATELY COMPENSATING CD&R FOR ANY QUARTER DURING
WHICH AN EMPLOYEE OF CD&R OR ITS AFFILIATES SERVES AS CHIEF EXECUTIVE OFFICER)
WITH THE OTHER SPONSORS IN ACCORDANCE WITH SECTION 1.9 OF THE STOCKHOLDERS
AGREEMENT AND PURSUANT TO WHICH EACH OF THE OTHER SPONSORS ARE TO PROVIDE
CONSULTING AND TRANSACTION SERVICES TO THE COMPANY GROUP COMPARABLE TO THOSE TO
BE PROVIDED BY MANAGER HEREUNDER. EACH OF THE SPONSORS SHALL COORDINATE THEIR
PROVISION OF SUCH SERVICES TO THE COMPANY GROUP WITH EACH OTHER, HOWEVER NO
SPONSOR SHALL BE LIABLE TO ANY MEMBER OF THE COMPANY GROUP AS A RESULT OF ANY
SUCH SERVICES PROVIDED BY ANY OTHER SPONSOR.

 


4.             TERM, ETC. (A)         THIS AGREEMENT SHALL BE IN EFFECT UNTIL,
AND SHALL TERMINATE UPON, THE EARLIER TO OCCUR OF THE (I) CONSUMMATION OF THE
INITIAL PUBLIC OFFERING OF THE CAPITAL STOCK OF THE COMPANY OR ANY SUCCESSOR
COMPANY, PROVIDED (X) SUCH TERMINATION HAS BEEN REQUESTED BY THE COMPANY (WITH
MAJORITY APPROVAL (AS DEFINED IN THE STOCKHOLDERS AGREEMENT)) AND (Y) EACH OTHER
CONSULTING AGREEMENT OF THE COMPANY AND HERTZ WITH THE OTHER SPONSORS HAS EITHER
TERMINATED OR TERMINATES CONCURRENTLY WITH THIS

 

--------------------------------------------------------------------------------


 


AGREEMENT, (II) TENTH ANNIVERSARY OF THE DATE HEREOF AND (III) DATE ON WHICH THE
FUND, TOGETHER WITH THE OTHER MEMBERS OF ITS PRINCIPAL INVESTOR GROUP (AS
DEFINED IN THE STOCKHOLDERS AGREEMENT), NO LONGER OWN, DIRECTLY OR INDIRECTLY,
AT LEAST 25% OF ITS ORIGINAL SHARES (AS DEFINED IN THE STOCKHOLDERS AGREEMENT),
AND MAY BE EARLIER TERMINATED BY MANAGER UPON THIRTY DAYS’ PRIOR WRITTEN NOTICE
TO THE COMPANY. THE PROVISIONS OF THIS AGREEMENT SHALL SURVIVE ANY TERMINATION
HEREOF, PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, SECTIONS 1 AND 2 SHALL NOT
SURVIVE ANY TERMINATION HEREOF AND PROVIDED, FURTHER, THAT SECTION 3 SHALL
SURVIVE ANY TERMINATION HEREOF SOLELY AS TO ANY PORTION OF ANY CONSULTING FEE,
TRANSACTION FEE OR EXPENSES NOT PAID OR REIMBURSED PRIOR TO SUCH TERMINATION AND
NOT REQUIRED TO BE PAID OR REIMBURSED THEREAFTER PURSUANT TO SECTION 4(C).

 


(B)           UPON ANY CONSOLIDATION OR MERGER OF THE COMPANY, OR ANY
CONVEYANCE, TRANSFER OR LEASE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY, WHETHER IN CONNECTION WITH THE ACQUISITION OR OTHERWISE, THE ENTITY
FORMED BY SUCH CONSOLIDATION, OR INTO WHICH THE COMPANY OR HERTZ IS MERGED OR TO
WHICH SUCH CONVEYANCE, TRANSFER OR LEASE IS MADE (EACH, A “SUCCESSOR ENTITY”),
SHALL SUCCEED TO AND BE SUBSTITUTED FOR THE COMPANY OR HERTZ, AS APPLICABLE,
UNDER THIS AGREEMENT WITH THE SAME EFFECT AS IF THE SUCCESSOR ENTITY HAD BEEN A
PARTY HERETO. SUBJECT TO SECTION 4(A)(III), NO SUCH CONSOLIDATION, MERGER OR
CONVEYANCE, TRANSFER OR LEASE SHALL HAVE THE EFFECT OF TERMINATING THIS
AGREEMENT OR OF RELEASING THE COMPANY, HERTZ OR ANY SUCCESSOR ENTITY FROM ITS
OBLIGATIONS HEREUNDER.

 


(C)           UPON ANY TERMINATION OF THIS AGREEMENT, THE COMPANY, AGREES
IMMEDIATELY TO PAY OR REIMBURSE, (OR CAUSE ONE OR MORE OTHER MEMBERS OF THE
COMPANY GROUP TO PAY OR REIMBURSE), AS THE CASE MAY BE, ANY ACCRUED AND UNPAID
INSTALLMENT OF THE CONSULTING FEE OR PORTION THEREOF (PRO RATED, WITH RESPECT TO
THE MONTH IN WHICH SUCH TERMINATION OCCURS, FOR THE PORTION OF SUCH MONTH THAT
PRECEDES SUCH TERMINATION), AND (SUBJECT TO THE PROVISIONS OF SECTION 3(E)) ANY
ACCRUED AND UNPAID TRANSACTION FEE OR PORTION THEREOF AND ANY UNPAID AND
UNREIMBURSED EXPENSES THAT SHALL HAVE BEEN INCURRED PRIOR TO SUCH TERMINATION
(WHETHER OR NOT SUCH EXPENSES SHALL THEN HAVE BECOME PAYABLE). IF, AT ANY TIME,
NO MEMBER OF THE COMPANY GROUP IS PERMITTED TO MAKE ANY PAYMENT OR REIMBURSEMENT
DUE TO MANAGER UNDER THIS AGREEMENT UNDER THE TERMS OF ANY CREDIT AGREEMENT OR
OTHER FINANCING AGREEMENT TO WHICH ANY MEMBER OF THE COMPANY GROUP IS A PARTY,
SUCH OBLIGATIONS SHALL ACCRUE AS PROVIDED HEREIN, BUT PAYMENT OR REIMBURSEMENT
THEREOF SHALL BE DEFERRED UNTIL SUCH TIME AS (I) SUCH PAYMENTS ARE NO LONGER
PROHIBITED UNDER THE TERMS OF THE APPLICABLE AGREEMENT, OR (II) THE LOAN AMOUNT
DUE THEREUNDER IS REPAID IN FULL. IN THE EVENT OF THE LIQUIDATION OF THE
COMPANY, ALL AMOUNTS DUE MANAGER UNDER THIS AGREEMENT SHALL BE PAID TO MANAGER
BEFORE ANY LIQUIDATING DISTRIBUTIONS OR SIMILAR PAYMENTS ARE MADE TO
STOCKHOLDERS OF THE COMPANY.

 


5.             INFORMATION. THE COMPANY WILL, AND WILL CAUSE EACH MEMBER OF THE
COMPANY GROUP TO, USE ITS REASONABLE BEST EFFORTS TO FURNISH, OR TO CAUSE THEIR
RESPECTIVE SUBSIDIARIES AND AGENTS TO FURNISH, MANAGER WITH SUCH INFORMATION
(THE “INFORMATION”) AS

 

--------------------------------------------------------------------------------


 


MANAGER REASONABLY BELIEVES APPROPRIATE TO ITS ENGAGEMENT HEREUNDER. THE COMPANY
ACKNOWLEDGES AND AGREES THAT (A) MANAGER WILL RELY ON THE INFORMATION AND ON
INFORMATION AVAILABLE FROM GENERALLY RECOGNIZED PUBLIC SOURCES IN PERFORMING THE
CONSULTING SERVICES AND THE TRANSACTION SERVICES AND (B) MANAGER DOES NOT ASSUME
RESPONSIBILITY FOR THE ACCURACY OR COMPLETENESS OF THE INFORMATION AND SUCH
OTHER INFORMATION.

 


6.             INDEPENDENT CONTRACTOR STATUS. THE PARTIES ACKNOWLEDGE AND AGREE
THAT MANAGER HAS PERFORMED THE INITIAL SERVICES, AND SHALL PERFORM THE
CONSULTING SERVICES AND THE TRANSACTION SERVICES, AS AN INDEPENDENT CONTRACTOR,
RETAINING CONTROL OVER AND RESPONSIBILITY FOR ITS OWN OPERATIONS AND PERSONNEL
AND THOSE OF ITS SUBSIDIARIES. THE COMPANY FURTHER ACKNOWLEDGES AND AGREES THAT
MANAGER MAY, IN ITS SOLE DISCRETION, REMOVE OR SUBSTITUTE ANY OF THE MEMBERS OF,
OR ADD MEMBERS TO, THE TEAM OF PROFESSIONAL EMPLOYEES OF MANAGER AND ITS
SUBSIDIARIES AND AFFILIATES THAT WILL BE PROVIDING SERVICES PURSUANT TO THIS
AGREEMENT, AND THAT ANY SUCH REMOVAL, SUBSTITUTION OR ADDITION SHALL NOT IN ANY
WAY MODIFY OR AFFECT ANY OF THE OBLIGATIONS OF THE COMPANY HEREUNDER, INCLUDING,
WITHOUT LIMITATION, ITS OBLIGATION TO PAY THE ANY FEE OR REIMBURSE ANY EXPENSES.
NONE OF MANAGER AND ITS SUBSIDIARIES AND AFFILIATES AND ITS AND THEIR RESPECTIVE
EMPLOYEES AND AGENTS SHALL, SOLELY BY VIRTUE OF THIS AGREEMENT OR THE
ARRANGEMENTS HEREUNDER, BE CONSIDERED EMPLOYEES OR AGENTS OF ANY MEMBER OF THE
COMPANY GROUP, NOR SHALL ANY OF THEM HAVE AUTHORITY HEREUNDER TO CONTRACT IN THE
NAME OF OR BIND ANY MEMBER OF THE COMPANY GROUP, EXCEPT (I) TO THE EXTENT THAT
ANY PROFESSIONAL EMPLOYEE OF MANAGER OR ANY OF ITS SUBSIDIARIES MAY BE SERVING
AS A DIRECTOR OR AN OFFICER OF ANY MEMBER OF THE COMPANY GROUP OR (II) AS
EXPRESSLY AGREED TO IN WRITING BY SUCH MEMBER OF THE COMPANY GROUP. ANY DUTIES
OF MANAGER ARISING OUT OF ITS ENGAGEMENT TO PERFORM SERVICES HEREUNDER SHALL BE
OWED SOLELY TO THE MEMBERS OF THE COMPANY GROUP.

 


7.             LIMITATION ON LIABILITY. EXCEPT IN CASES OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, MANAGER, ITS AFFILIATES AND ANY OF THEIR RESPECTIVE
EMPLOYEES, OFFICERS, DIRECTORS, PARTNERS, CONSULTANTS, MEMBERS, STOCKHOLDERS OR
AFFILIATES SHALL HAVE NO LIABILITY OF ANY KIND WHATSOEVER TO ANY MEMBER OF THE
COMPANY GROUP FOR ANY DAMAGES, LOSSES OR EXPENSES (INCLUDING, WITHOUT
LIMITATION, SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES AND INTEREST,
PENALTIES AND FEES AND DISBURSEMENTS OF ATTORNEYS, ACCOUNTANTS, INVESTMENT
BANKERS AND OTHER PROFESSIONAL ADVISORS) WITH RESPECT TO THE PROVISION OF THE
INITIAL SERVICES, THE CONSULTING SERVICES AND THE TRANSACTION SERVICES.

 


8.             ENTIRE AGREEMENT; NO REPRESENTATIONS OR WARRANTIES. THIS
AGREEMENT, THE STOCKHOLDERS AGREEMENT AND THE INDEMNIFICATION AGREEMENT (A)
CONTAIN THE COMPLETE AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN MANAGER AND
THE COMPANY WITH RESPECT TO THE SUBJECT MATTER HEREOF AND (B) SUPERSEDE ALL
PRIOR AND CONTEMPORANEOUS UNDERSTANDINGS, CONDITIONS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, EXPRESS OR IMPLIED, IN RESPECT OF THE SUBJECT MATTER HEREOF.
THE COMPANY ACKNOWLEDGES AND AGREES THAT MANAGER MAKES NO REPRESENTATIONS OR
WARRANTIES IN CONNECTION WITH THIS AGREEMENT OR ITS PROVISION OF THE INITIAL
SERVICES, THE CONSULTING SERVICES AND THE TRANSACTION SERVICES.

 

--------------------------------------------------------------------------------


 


THE COMPANY AGREES THAT ANY ACKNOWLEDGMENT OR AGREEMENT MADE BY THE COMPANY IN
THIS AGREEMENT IS MADE ON BEHALF OF THE COMPANY AND THE OTHER MEMBERS OF THE
COMPANY GROUP.

 


9.             COUNTERPARTS; AMENDMENTS AND WAIVERS. THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL AND WHICH TOGETHER SHALL CONSTITUTE ONE AGREEMENT. THIS AGREEMENT MAY
NOT BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED, AND NO PROVISION
OF THIS AGREEMENT MAY BE WAIVED, OTHER THAN IN A WRITING DULY EXECUTED BY THE
PARTIES HERETO AND APPROVED BY UNANIMOUS INVESTOR APPROVAL.

 


10.           BINDING EFFECT; ASSIGNMENT. THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS; PROVIDED, THAT (I) NEITHER THIS AGREEMENT NOR ANY RIGHT,
INTEREST OR OBLIGATION HEREUNDER MAY BE ASSIGNED BY EITHER PARTY, WHETHER BY
OPERATION OF LAW OR OTHERWISE, WITHOUT THE EXPRESS WRITTEN CONSENT OF THE OTHER
PARTY HERETO, (II) ANY SUCH ASSIGNMENT IN CONNECTION WITH THE ACQUISITION SHALL
BE EXPRESSLY PERMITTED HEREUNDER AND SHALL NOT REQUIRE THE PRIOR WRITTEN CONSENT
OF MANAGER, AND (III) ANY ASSIGNMENT BY MANAGER OF ITS RIGHTS BUT NOT THE
OBLIGATIONS UNDER THIS AGREEMENT TO ANY ENTITY DIRECTLY OR INDIRECTLY
CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH MANAGER SHALL BE
EXPRESSLY PERMITTED HEREUNDER AND SHALL NOT REQUIRE THE PRIOR WRITTEN CONSENT OF
THE COMPANY. THIS AGREEMENT IS NOT INTENDED TO CONFER ANY RIGHT OR REMEDY
HEREUNDER UPON ANY PERSON OR ENTITY OTHER THAN THE PARTIES TO THIS AGREEMENT AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 


11.           GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE
EXTENT THAT SUCH PRINCIPLES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY (A) AGREES THAT ANY LEGAL SUIT, ACTION OR PROCEEDING BROUGHT BY
ANY PARTY HERETO ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK OR
FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN THE
CITY, COUNTY AND STATE OF NEW YORK (EACH, A “NEW YORK COURT”), (B) WAIVES, TO
THE FULLEST EXTENT THAT IT MAY EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN A NEW
YORK COURT, AND ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN A NEW
YORK COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (C) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK COURT IN ANY SUIT, ACTION OR
PROCEEDING AND (D) ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE HEREBY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF

 

--------------------------------------------------------------------------------


 


OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT. WITH RESPECT TO CLAUSE (D) OF THE IMMEDIATELY PRECEDING SENTENCE,
EACH OF THE PARTIES HERETO ACKNOWLEDGES AND CERTIFIES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE WAIVER CONTAINED THEREIN, (II) IT UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES SUCH WAIVER VOLUNTARILY AND (IV)
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 11.

 


12.           CERTAIN RELATIONSHIPS. NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS PRECLUDING MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED OR
ANY OF THE MANAGER’S OTHER AFFILIATES FROM HAVING ACTED OR ACTING IN THE FUTURE
AS A FINANCIAL ADVISOR, CORPORATE BROKER, UNDERWRITER OR IN ANY OTHER CAPACITY
FOR THE COMPANY (OR ANY OF ITS AFFILIATES OR BENEFICIAL OWNERS) OR FOR ANY OTHER
PERSON OR ENTITY, FOR SEPARATE CONSIDERATION AS MAY BE SET FORTH IN A SEPARATE
ENGAGEMENT LETTER OR OTHER AGREEMENT AMONG THE RELEVANT PARTIES. FURTHERMORE,
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS OBLIGING MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED OR ANY OF THE MANAGER’S OTHER AFFILIATES TO ACT ON
BEHALF OF, OR PERFORM ANY SERVICES FOR, THE COMPANY, OR ANY OF ITS SUBSIDIARIES,
AFFILIATES OR BENEFICIAL OWNERS, FOR ANY PURPOSE WHATSOEVER (WHETHER
SPECIFICALLY SET FORTH HEREIN OR OTHERWISE) WITHOUT THE NEGOTIATION OF A
SEPARATE ENGAGEMENT LETTER OR OTHER WRITTEN AGREEMENT WITH RESPECT TO SUCH
ACTIONS OR SERVICES AMONG THE RELEVANT PARTIES. FOR THE AVOIDANCE OF DOUBT, THIS
SECTION 12 SHALL NOT APPLY TO THE PROVISION OF CONSULTING SERVICES BY MANAGER
HEREUNDER

 

[The remainder of this page left intentionally blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

MERRILL LYNCH GLOBAL PARTNERS, INC.

 

 

 

 

 

 

 

By:

 

/s/ George A. Bitar

 

Name:

George A. Bitar

 

Title:

Managing Director

 

 

 

 

 

 

 

CCMG HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

/s/ David H. Wasserman

 

Name:

David H. Wasserman

 

Title:

President

 

 

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Harold E. Rolfe

 

Name:

Harold E. Rolfe

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------
